By the Coubt.
Piebbepont, J.
—The defendant was not obliged to enter under the léase assigned; he might have caused a removal of the goods of the assignor, without any act indicating an acceptance of the lease assigned, and thus have prevented any personal liability had he so desired. He however chose to accept the assignment, and to enter and enjoy the premises. He afterwards surrendered to the landlord. He is clearly liable for the quarter’s rent due November 1st, 1857; but not for the fourteen days following. {Martin v. Black, 9 Paige, 643.)
Judgment must be entered for the plaintiff as stipulated in the case.
Judgment accordingly.